Citation Nr: 1209398	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-09 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) is from October 2004 and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for service connection specifically for PTSD.

In June 2009, the Board issued a decision also denying this claim for PTSD, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  The Court issued a single judge, memorandum, decision in February 2011 vacating the Board's decision denying this claim and remanding the claim for proceedings consistent with the Court's decision.

One of the Court's reasons for vacating the Board's prior decision was failing to fully consider other psychiatric diagnoses, that is, other than PTSD, which had been made - including of anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

The Board's prior decision acknowledged this additional diagnosis of anxiety, but the Court indicated the Board's terse rejection of this additionally diagnosed disorder was insufficient.  So the Board is expanding the Veteran's claim to include additional diagnoses of generalized anxiety disorder and major depressive disorder, aside from PTSD.  Hence, the modification of the issue from what the Board listed it as when previously deciding the claim.

Also in vacating the Board's prior decision, however, the Court cited the Board's failure to obtain potentially relevant records, so, rather than immediately readjudicating the claim, the Board instead is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, it is necessary to ensure there is a complete record upon which to decide the Veteran's claim so he is afforded every possible consideration.

The Board's prior denial of the claim for PTSD was because, although there was prima facie evidence the Veteran had engaged in combat against enemy forces while stationed in Vietnam, as confirmed by his receipt of the Combat Action Ribbon, he had not established he had the required DSM-IV diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (indicating service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy and sufficiency of the claimed stressor); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in- service stressor).  To the contrary, a VA compensation examiner had expressly concluded the Veteran did not meet the DSM-IV criteria for this diagnosis.  So even accepting the occurrence of an alleged stressor in service, including as relating to his combat service (see 38 C.F.R. § 3.304(f)(2)), he had not established he had this claimed condition, which is the most fundamental requirement of a service-connection claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).


But as the Court noted, the Veteran argued the Board neglected to obtain potentially relevant records from the VA Medical Center (VAMC) in Lake City, Florida.  And although the Veteran seemingly conceded that his doctor at this VAMC, while purportedly telling him he had PTSD, did not provide this written diagnosis, the Court indicated that, when there is any doubt concerning this and the resultant potential relevancy of this evidence, the Board must obtain these records.  See 38 U.S.C.A. § 5103A(a)(1), (b), and (c)(3); 38 C.F.R. § 3.159(c)(2).  See also Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010) (defining relevant records as those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim).

If these additional records show the Veteran has the required DSM-IV diagnosis of PTSD, then a medical nexus opinion relating this diagnosis to an event that occurred during his combat service would not be required because there would be a presumption this diagnosis is a result or consequence of his combat service.  38 C.F.R. § 3.304(f)(2).  A medical nexus opinion is needed in any event, however, concerning whether any of his additional diagnoses - namely, of generalized anxiety disorder and major depressive disorder - are related or attributable to his service, including to any event that may have occurred in combat.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all additional records from the VAMC in Lake City, Florida, especially concerning any evaluation or treatment the Veteran may have received since August 2008 for mental illness, regardless of the specific diagnosis (e.g., PTSD, generalized anxiety disorder, major depressive disorder, etc.).  Because these records are in VA's possession, the requests for them is governed by 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain these additional records and appropriately notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e)(1).

2.  After obtaining these additional records or otherwise determining their unavailability, consider whether there is now the required confirmation the Veteran has the required diagnosis of PTSD according to the DSM-IV criteria.  If he does, and this diagnosis has been attributed to his accepted combat service, then further development of this claim is not required because the combat stressor underlying this diagnosis already has been conceded as having occurred since consistent with the circumstances, conditions, and hardships of his service.  38 C.F.R. § 3.304(f)(2).  See also, more generally, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

But irrespective of whether he establishes this required DSM-IV diagnosis of PTSD, additional VA examination and opinion are needed concerning the likelihood (very likely, as likely as not, or unlikely) that any of the additional diagnoses that he has received (namely, of generalized anxiety disorder and major depressive disorder) are related or attributable to his service, including especially to any event that may have occurred in combat.

The claims file, including a copy of this remand and the Court's single judge, memorandum, decision, must be made available to and reviewed by the examiner.

3.  Then readjudicate this claim in light of this and any other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


